DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/20/21 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-4 and 10-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Muthukaruppan et al. (Muthukaruppan), US publication no. 2014/0223205.
As per claim 1, Muthukaruppan discloses an apparatus comprising: a plurality of regulators [figure 1; para 17], each of which comprises a design-for-test (DFT) circuitry [para 22, 36]; and an interface coupled to the plurality of regulators, wherein the interface is to provide visibility to one or more analog signal paths associated with the plurality of regulators [figure 6; para 69, 75, 108, 129].
Muthukaruppan discloses: 
[0017] In one embodiment, integrated voltage regulators (VRs), which are integrated within the SOC, are used to provide power supply for each processor in the SOC. In such an embodiment, a fixed voltage power rail is used as input to the integrated VR and the VID based power supply voltages are generated by the integrated VR for each processor. In one embodiment, the integrated VR operates in step down mode from a higher input supply voltage. In one embodiment, the integrated VR operates by cascading two VRs--one VR from a battery source (or power outlet) to the SOC, and the other VR from within the SOC to the individual VRs associated with each processor.

[0022] The embodiment of the DLDO VR allows for employing non-linear control features like asymmetric/non-linear gain functions to improve the droop response of the VR. The embodiment of the DLDO VR allows for input voltage to be defined by a digital VID code, which is simpler to implement (compared to analog circuits) in the digital domain. The embodiment of the DLDO VR allows for integrating simpler Design-for-Test (DFT) circuits as more circuits of the DLDO VR are digital (compared to a regular LDO). Such DFTs can allow for High Volume Manufacturing (HVM) testing. 

[0036] In one embodiment, PCU 104 sends out a second VID 109 (also called internal VID) to some or all processor cores 105.sub.1-N. In one embodiment, each processor core receives an independent VID (shown for simplicity sake as a single bus 109). In such an embodiment, each independent VID 109 provides the power supply setting for the individual processor core. In one embodiment, each processing core includes a digital low-dropout (DLDO) voltage regulator e.g., 110.sub.1-N, where `N` is an integer. DLDO VR is described with reference to FIG. 6.

[0069] In one embodiment, DAC 606 receives internal VID 109 and converts that to a bus of reference signals 609 which are analog representation of internal VID 109. In one embodiment, DAC 606 generates bus of reference signals 609 each of which is separated by 10 mV. In other embodiments, other levels of granularity may be used for reference signals 609. In one embodiment, DAC 606 is implemented with a string of resistors coupled together in series. In one embodiment, DAC 606 is a current steering DAC. In another embodiment, DAC 606 is an R/2R DAC which is an alternative to binary-weighted-input DAC.

[0075] In one embodiment, DLDO VR 600 allows for input voltage (e.g., reference signals 609) to be defined by a digital internal VID code 109, which is simpler to implement (compared to analog circuits) in the digital domain. In one embodiment, DLDO VR 600 allows for integrating simpler DFT circuits as more circuits of DLDO VR 600 are digital (compared to a regular LDO). Such DFTs can allow for HVM testing.

[0108] In one embodiment, processor 1610 can include one or more physical devices, such as microprocessors, application processors, microcontrollers, programmable logic devices, or other processing means. The processing operations performed by processor 1610 include the execution of an operating platform or operating system on which applications and/or device functions are executed. The processing operations include operations related to I/O (input/output) with a human user or with other devices, operations related to power management, and/or operations related to connecting the computing device 1600 to another device. The processing operations may also include operations related to audio I/O and/or display I/O.

[0129] In one embodiment, the system further comprises: a wireless interface to allow the processor to communicate with another device; and a display unit. In one embodiment, the processor is according to the apparatus discussed above.

As per claim 2, Muthukaruppan discloses that the interface is a first interface, and wherein the apparatus comprises a second interface coupled to the plurality of regulators [figures 1, 6; para 36, 108, 110].
As per claim 3, Muthukaruppan discloses that the second interface is to provide visibility to one or more digital signal paths associated with the plurality of regulators [figures 1, 6; para 36, 108, 110].
As per claim 4, Muthukaruppan inherently discloses that the first interface is coupled to a first pin of the apparatus, and wherein the second interface is coupled to a second pin of the apparatus [figures 1, 6; para 36, 108, 110].
As per claim 5, Muthukaruppan discloses that the DFT circuitry comprises a first multiplexer which is to selectively provide one of a plurality of references to a reference input of a first regulator, of a plurality of regulators. [para 50, 51, 53].
As per claim 10, Muthukaruppan discloses a Power management integrated circuit (PMIC) [102, figure 1; para 32]; a memory; a system-on-chip (SoC) to receive input power supply from the PMIC, the SoC coupled to the memory [figure 12; para 105, 114], wherein the SoC comprises: a plurality of regulators [figure 1; para 17], each of which comprises a design-for-test (DFT) circuitry [para 22, 36]; and an interface coupled to the plurality of regulators, wherein the interface is to provide visibility to one or more analog signal paths associated with the plurality of regulators [figure 6; para 69, 75, 108, 129]; and a wireless interface to allow the SoC to communicate with another device [para 105, 117] .
As per claim 11, Muthukaruppan discloses that the interface is a first interface, and wherein the apparatus comprises a second interface coupled to the plurality of regulators [figures 1, 6; para 36, 108, 110].
As per claim 12, Muthukaruppan discloses the second interface is to provide visibility to one or more digital signal paths associated with the plurality of regulators [figures 1, 6; para 36, 108, 110].
As per claim 13, Muthukaruppan inherently discloses that the first interface is coupled to a first pin of the SoC, and wherein the second interface is coupled to a second pin of the SoC [figures 1, 6; para 36, 108, 110].
As per claim 14, Muthukaruppan inherently discloses that the plurality of regulators includes one of: LDO, DC-DC converter, buck converter, or a boost converter [figure 6; para 61].
As to claims 15-18, contained the same limitations as set forth claims 1-4, therefore same rejection is applied.
6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Allowable Subject Matter
7.	Claims 5-9 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ali et al., US publication no. 20140320102 discloses apparatus, systems and methods for adaptively controlling a voltage regulator, the voltage regulator may be integrated with a System on a Chip (SoC) and may provide a supply voltage to analog circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 10, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115